Citation Nr: 0720437	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by a bleeding colon, to include as a result of 
herbicide exposure. 

3.  Entitlement to service connection for a disability 
manifested by high blood pressure, to include as a result of 
herbicide exposure.

4.  Entitlement to service connection for a disability 
manifested by a low blood count, to include as a result of 
herbicide exposure.

5.  Entitlement to service connection for an esophageal 
stricture, to include as a result of herbicide exposure.

6.  Entitlement to service connection for rheumatoid 
arthritis.

7.  Entitlement to service connection for a scleral 
hemorrhage of the left eye.

8.  Entitlement to service connection for an upper 
respiratory infection.

9.  Entitlement to service connection for a kidney disorder.

10.  Whether new and material evidence was received to reopen 
a claim for tonsillitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2002, 
September 2003, and April 2006 by the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran failed, without apparent cause, to appear 
for a scheduled hearing in March 2007.  Therefore, his 
request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2006).

The issues of entitlement to service connection for 
disabilities manifested by a bleeding colon, high blood 
pressure, low blood count, esophageal stricture, PTSD, 
rheumatoid arthritis, scleral hemorrhage of the left eye, 
upper respiratory infection, and a kidney disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An October 1969 rating decision denied entitlement to 
service connection for tonsillitis; the veteran did not 
appeal.

2.  Evidence added to the record since the October 1969 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for tonsillitis may not 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled as to the issue addressed in this decision by 
information provided to the veteran in correspondence dated 
in November 2005.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and 
requested that he send in any evidence in his possession that 
would support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

A review of the November 2005 VCAA notice shows the veteran 
was informed, generally, of the basis for the denial in the 
prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The Board finds 
the notice requirements pertinent to the new and material 
evidence issue on appeal have been met and that all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Adequate opportunities to 
submit evidence and request assistance have been provided.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant. 

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 1969 rating decision a claim for entitlement to 
service connection for tonsillitis was denied.  It was noted, 
in essence, that treatment in service during January 1968 for 
exudative tonsillitis was for an acute disorder and that 
there was no evidence of a present disability.  The veteran 
did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

Evidence added to the record since the October 1969 rating 
decision includes VA and private treatment records and the 
veteran's statements expressing his opinions as to etiology.  
No medical evidence indicating a present chronic tonsillitis 
disability was received.

Based upon a comprehensive review, the Board finds the 
evidence added since the last final rating decision is 
cumulative or redundant of the evidence of record and does 
not raise a reasonable possibility of substantiating that 
claim.  The basis of the prior denial of the veteran's claim 
was that there was no evidence of a chronic tonsillitis 
disability.  The veteran's statements and the additional 
medical reports received do not raise a reasonable 
possibility of substantiating the claim.  As the information 
provided in support of the application to reopen the claim 
does not include new and material evidence, the appeal must 
be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for tonsillitis; the 
appeal is denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his service connection claims by correspondence 
dated in June 2002, May 2003, and November 2005.  An 
additional VCAA notice as to all elements of his claims was 
provided in March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search.  
38 C.F.R. § 3.159(c)(2).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the veteran's service records show he served in 
the Republic of Vietnam from July 1966 to July 1967.  He was 
assigned to the 85th Evac Hospital and his principal duty was 
as a cook.  There is no record of any awards or decorations 
indicative of combat and no report of his having been 
involved in any designated campaigns.  In a May 2006 
statement in support of his PTSD claim the veteran reported 
having arrived in early July 1966 at Cam Rahn Bay during a 
heavy aerial bomb attack and that in the last week of July 
1967 his plane leaving Cam Rahn Bay was hit by ground fire.  
The Board finds the veteran has not provided sufficient 
information for an attempt to verify his claimed stressors 
such as having assisted in carrying wounded from helicopters, 
having witnessed severely injured and mortally wounded 
persons, having been shot at during transportation details, 
and having experienced his base attacked by mortars; however, 
his claims as to the attacks at Cam Rahn Bay in July 1966 and 
July 1967 would appear to be verifiable.  It is significant 
to note that an April 2007 private medical report identified 
various service-related stressor events as the basis for a 
diagnosis of PTSD.  The private examiner also noted the 
veteran had been employed with the United States Postal 
Service and was currently out on disability.  The records 
associated with that determination are not of record.  
Therefore, the Board finds additional development as to these 
matters is required.

As to his other service connection claims, the Board notes 
the veteran has asserted various theories concerning how 
these matters were related to service including as a result 
of Agent Orange exposure or, alternatively, as related to 
glomerulonephritis and tonsillitis.  Service medical records 
show the veteran underwent laboratory testing for rare 
hookworm ova in November 1967 and that he was treated for 
exudative tonsillitis in January 1968.  The January 1968 
clinical report also noted blood pressure findings of 130/90.  
The available post-service medical evidence includes 
diagnoses indicative of disabilities manifested by a bleeding 
colon, high blood pressure, low blood count, esophageal 
stricture, rheumatoid arthritis, scleral hemorrhage of the 
left eye, upper respiratory infection, and a kidney disorder 
without opinions as to etiology.  As the veteran has not been 
provided a VA examination for an etiology opinion, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following:

1.  Appropriate action should be taken to 
obtain any pertinent medical records 
associated with the veteran's United 
States Postal Service disability 
determination.  

2.  The appropriate service department 
office should be requested to verify the 
stressor events as described by the 
veteran in his May 2006 correspondence.  
If unable to provide such information, 
they should be asked to identify the 
agency or department that may provide 
such information and follow-up inquiries 
should be conducted accordingly.  

3.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  The veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

4.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examining psychiatrist 
should be informed as to which of the 
claimed stressor or identified events 
have been verified.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based on a review of the 
record and examination of the veteran 
considering the identified stressors, the 
physician should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran has PTSD related to an event 
in service.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  

5.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
present disabilities manifested by a 
bleeding colon, high blood pressure, low 
blood count, esophageal stricture, 
rheumatoid arthritis, scleral hemorrhage 
of the left eye, upper respiratory 
infection, or a kidney disorder as a 
result of active service or a service-
connected disability.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


